IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JEREMIAH COOLER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4575

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 19, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Jeremiah Cooler, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the July 21, 2015, judgment and sentence in Santa Rosa County Circuit

Court case number 14000936CFMXAX. Upon issuance of mandate in this cause, a
copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for

appointed counsel, the trial court shall appoint counsel to represent petitioner on

appeal.

WOLF, ROWE, and BILBREY, JJ., CONCUR.




                                           2